Title: To James Madison from Albert Gallatin, 24 July 1801
From: Gallatin, Albert
To: Madison, James


Treasy. Departt. July 24th 18⟨01⟩
The Secretary of the Treasury has the honor to enclose an account presented by Mr Ellicot for the use of the instruments used in running the Southern boundary of the United States. This claim the Auditor does not think himself authorized to admit. Its propriety must depend on the manner in which the line was run, on the necessity of the apparatus for executing the business, and on the instructions or understanding on that subject at the time. The directions or opinion of the Secretary of State are respectfully requested.
 

   
   RC (DNA: RG 59, ML). For enclosure, see n. 1.



   
   Ellicott had sent Gallatin a two-page notarized listing of his private instruments and various tables and almanacs, paid for out of his own pocket, which he required on the boundary expedition and for which he sought a credit of $332. On the last page of the statement JM wrote on 24 July: “It does not appear that there was any stipulation or understanding between Mr. Ellicott & the Department of State that he was to be at the expence of finding the apparatus necessary in running the Southern boundary of the U. States, I am consequently of opinion that the reasonable expence incurrd for that purpose, ought to be allowed in his account against the U. States” (DNA: RG 217, Misc. Treasury Accounts, no. 12,509).


